                 Case 1:20-cv-06096-LJL Document 67
                                                 66 Filed 12/07/20
                                                          12/04/20 Page 1 of 2
Nicholas L. McQuaid                                                 53rd at Third
(212) 906-1255                                                      885 Third Avenue
nicholas.mcquaid@lw.com                                             New York, New York 10022-4834
                                                                    Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                    www.lw.com

                                                                    FIRM / AFFILIATE OFFICES
                                                                    Beijing         Moscow
                                                                    Boston          Munich
                                                                    Brussels        New York
                                                                    Century City    Orange County
December 4, 2020                                                    Chicago         Paris
                                                                    Dubai           Riyadh
                                                                    Düsseldorf      San Diego
VIA ECF                                                             Frankfurt       San Francisco
                                                                    Hamburg         Seoul
The Honorable Lewis J. Liman                                        Hong Kong       Shanghai
Daniel Patrick Moynihan                                             Houston         Silicon Valley
                                                                    London          Singapore
United States Courthouse                                            Los Angeles     Tokyo
500 Pearl St., Room 701                                             Madrid          Washington, D.C.
New York, NY 10007-1312                                             Milan




          Re:         Steak n Shake Inc. v. Wilmington Trust, N.A., 20 Civ. 6096 (LJL)(SDA)

Dear Judge Liman:

        On behalf of Steak n Shake Inc., (“Steak n Shake” or “Company”), we write jointly with
counsel for Wilmington Trust, National Association (“Wilmington”) to request an adjournment
of the trial date, currently set for December 15, 2020, until January 26, 2021, or the soonest date
thereafter that the Court can accommodate, in light of the agreement entered into the parties,
described below.

      The Case Management Plan and Scheduling Order (ECF No. 22) and Amended Case
Management Plan and Scheduling Order (ECF No. 23) set this case for a bench trial to begin on
November 9, 2020. Pursuant to Your Honor’s ruling during the teleconference hearing held on
November 18, 2020, the trial was rescheduled to begin on December 15, 2020 and to be
conducted remotely. (See ECF No. 63 at 17).

        The parties met and conferred and agreed to request this adjournment as part of a broader
agreement. As Steak n Shake represented to the Court on November 26, 2020 (ECF No. 65),
Steak n Shake has entered into a sales agreement for one property located at 32751 Concord
Avenue, Madison Heights, Michigan (the “Specified Property”). Wilmington has agreed to
release the lien on only the Specified Property contemporaneous with the consummation of that
property sale, subject to several conditions set forth in a term sheet separately executed by the
parties. The parties have agreed that, in lieu of applying the proceeds of that sale in accordance
with Section 2.10(c) of the Credit Agreement, a portion of the purchase price shall be paid to
Steak n Shake to be used by Steak n Shake for working capital (but not, for the avoidance of
doubt, for capital expenditures) and that the remainder shall be paid to Wilmington to be applied
to Obligations (as defined in the Credit Agreement) in such manner as determined by
Wilmington in consultation with the Required Lenders (as defined in the Credit Agreement).

       Over the next several weeks, Steak n Shake will endeavor to sell the other remaining
fourteen real estate properties at issue in the above-referenced matter. The parties have agreed
             Case 1:20-cv-06096-LJL Document 67
                                             66 Filed 12/07/20
                                                      12/04/20 Page 2 of 2
December 4, 2020
Page 2




that if Steak n Shake has obtained sales agreements with non-affiliates of Steak n Shake for at
least ten of these additional properties by three weeks prior to the new trial date, as set by Your
Honor, Wilmington will not object to proceeding to trial on those properties; if Steak n Shake is
unable to find a purchaser for at least ten of these additional properties by three weeks prior to
the new trial date, then it will voluntarily dismiss the complaint without prejudice.

        The parties are scheduled to appear before the Court for a pretrial conference on
December 11, 2020 at 11:00 am. In light of the parties’ joint request for an adjournment of the
trial date, the parties respectfully propose the following amendments to the Amended Case
Management Plan and Scheduling Order (ECF No. 23):

             The proposed joint pretrial order shall be submitted on ECF in accordance with the
              Court’s Individual Practices in Civil Cases and Federal Rule of Civil Procedure
              26(a)(2) no later than January 19, 2021, or at a time set by the Court consistent with
              the new trial date.

       The parties further respectfully request that the Court vacate all other outstanding pretrial
deadlines, including submission of remote trial procedures due on December 4, 2020.

                                                Respectfully,

                                                /s/ Nicholas L. McQuaid
                                                Nicholas L. McQuaid
                                                of LATHAM & WATKINS LLP

cc: All Counsel of Record



             MEMORANDUM ENDORSED. The trial currently set for December 15, 2020
             is ADJOURNED and will be held instead on January 26, 2021. The parties are
             directed to file a joint status letter on January 12, 2021 indicating the status of
             property sales and which property or properties will be the subject of trial.

             Submission of the remote trial procedures and proposed joint pretrial order is
             due on January 15, 2021. The Court will hold a pretrial conference on January
             22, 2021 at 10:00 a.m.

             All other outstanding pretrial deadlines are canceled.

             SO ORDERED. 12/7/2020
